


Exhibit 10.20

 

CORGENIX

 

SENIOR MANAGEMENT BONUS PLAN

 

Calendar Year 2014

 

This document establishes the Corgenix Senior Management Bonus Plan (“SMBP”) for
the calendar year ending December 31, 2014 as approved by the Board of Directors
(“Board”) and the Compensation Committee (the “Committee”), and is intended as
an administrative reference document for executive management and the Board for
the year.

 

The effective date of the SMBP (the “Effective Date”) is May 13, 2014

 

The SMBP is a performance-based incentive plan designed for the year ending
December 31, 2014.

 

The intent of the SMBP is to provide added incentive for sustaining high levels
of performance by the Corgenix Executive Management Team in achieving
organizational goals of the Company. In addition, the SMBP is meant to balance
the focus of short-term success of the organization with the accomplishment of
longer-term objectives.

 

The SMBP provides a cash-based vehicle for eligible participants.

 

1.                        Eligibility

 

Positions eligible for participation in the SMBP are the executives of Corgenix
as identified by the Compensation Committee (the “Eligible Employees”). The
initial participants are:

 

employee

 

title

Doug Simpson

 

President and CEO

Bill Critchfield

 

Senior Vice President - Finance and Operations, and CFO

Ann Steinbarger

 

Senior Vice President, Sales and Marketing

Joe Elliott

 

Senior Director, Operations

Kelly Pitts

 

Director of Research and Development

 

Any additional participant (an “Additional Participant”) who after the Effective
Date is recommended by the Compensation Committee and approved by the Board to
participate in the SMBP in the case where an employee is promoted, transferred
or hired into a position that is considered eligible for the SMBP, will be
allowed to participate in the SMBP only to the degree recommended by the
Committee and approved by the Board, including but not limited to, modification
of the individual potential payout (the “Payout Amount”).

 

Each Eligible Employee will be provided with a copy of the SMBP for review. 
After reviewing the SMBP, each Eligible Employee will be asked to acknowledge by
signature that they have reviewed and understand the SMBP.

 

2.         Performance Period

 

The SMBP operates on an annual performance period which aligns with the calendar
year of January 1, 2014 — December 31, 2014, (the “Performance Period”).  On the
Effective Date, the Board has established the performance measures for the SMBP
Performance Period (the “Performance Measures”) which may not be altered or
modified.

 

1

--------------------------------------------------------------------------------


 

3.                          Total Potential Bonus Pool

 

The total potential payout in the SMBP (the “Total Potential Bonus Pool”) is one
hundred twenty-five thousand dollars ($125,000).

 

4.                          Performance Measures

 

The Board has selected three (3) goal-based Performance Measures comprising nine
(9) payout metrics (“Payout Metrics”) for the SMBP, as follows:

 

 

 

Payout Metric

 

Payout Amount

1) Expand and Strengthen HDL Alliance to Reach Maximum Business Potential

 

a) Generate minimum AtherOx sales of $950,000

 

$

25,000

 

b) Generate minimum TxBCardio sales of $300,000

 

$

25,000

 

c) Complete feasibility and optimization of new assay; complete tech transfer to
HDL for LDT validation.

 

$

12,500

 

d) Secure HDL agreement to fund development of new platform version for Contract
Development.

 

$

6,250

 

 

 

 

 

2) Establish Meaningful and Sustainable Business in China

 

a) Generate minimum $450,000 AspirinWorks sales; initiate clinicals in China for
TxBCardio

 

$

12,500

 

b) Generate minimum $100,000 sales to Kindstar for AtherOx and/or Hepcidin

 

$

12,500

 

 

 

 

 

3) Expand Contract Services Base

 

a) Secure a written agreement for one additional Lilly project

 

$

6,250

 

b) Close a minimum of one additional R&D partner relationship

 

$

6,250

 

c) Generate a minimum of $25,000 in new contract manufacturing revenue

 

$

18,750

 

In the case(s) where any Performance Metric(s) are achieved, the Payout Amount
for the Performance Metric(s) are then added to the accrued bonus (the “Accrued
Bonus”) to be paid to the Eligible Employees at the end of the Performance
Period according to the allocation listed in Section 5 (the “Bonus Allocation”).

 

5.                                      Bonus Allocation

 

The Bonus Allocation schedule is as follows:

 

 

 

Eligible Employee

 

Bonus Allocation

 

Doug Simpson

 

President and CEO

 

25.0

%

Bill Critchfield

 

Senior Vice President - Finance and Operations, and CFO

 

20.0

%

Ann Steinbarger

 

Senior Vice President, Sales and Marketing

 

25.0

%

Joe Elliott

 

Senior Director, Operations

 

15.0

%

Kelly Pitts

 

Director of Research and Development

 

15.0

%

 

6.                          Payment of Awards

 

Subject to change in control of Corgenix as specified in Section 7, at the end
of the Performance Period, the President and CEO will submit actual results of
the Performance Metrics to the Compensation Committee and the Board for review
and approval. Payment to each Eligible Employee or the Eligible Employee’s
beneficiary via cash will be made within thirty (30) days following the end of
the Performance Period.

 

2

--------------------------------------------------------------------------------


 

Termination of a participant’s employment with Corgenix prior to the end of the
Performance Period will result in a forfeiture of any and all payouts.  Payments
to participants will be treated as ordinary income for purposes of Federal
Income Tax calculations.

 

7.                          Change in Control of Corgenix

 

If prior to the end of the Performance Period a change in control of Corgenix
occurs, the Performance Metrics 1(a), 1(b), 2(a) and 2(b) will be reduced on a
prorated based on the date in which a change in control occurs (the “Change in
Control Date”). The Payout Amounts for all Performance Metrics will not be
changed. Payments to each Eligible Employee or the Eligible Employee’s
beneficiary via cash will be made on the Change in Control Date.

 

8.                          Approval

 

[g158314ko01i001.jpg]

 

Douglass T. Simpson

 

President and CEO

 

May 13, 2014

 

 

 

Approved by the Compensation Committee: May 13, 2014

 

Approved by the Board: May 13, 2014

 

Acknowledged: Doug Simpson

[g158314ko01i002.jpg]

 

 

 

 

Acknowledged: Bill Critchfield

[g158314ko01i003.jpg]

 

 

 

 

Acknowledged: Ann Steinbarger

[g158314ko01i004.jpg]

 

 

 

 

Acknowledged: Joe Elliott

[g158314ko01i005.jpg]

 

 

 

 

Acknowledged: Kelly Pitts

[g158314ko01i006.jpg]

 

 

3

--------------------------------------------------------------------------------

 

SENIOR MANAGEMENT GOALS

FOR FISCAL YEAR ENDING JUNE 30, 2014 AND

CALENDAR YEAR ENDING DECEMBER 31, 2014

 

GOAL

 

STRATEGY

 

PROJECTS

 

METRICS TO MEASURE  PROJECT SUCCESS

Expand and Strengthen HDL Alliance to Reach Maximum Business Potential

 

 

 

55%

 

$68,750

 

Position proprietary AtherOx and Thromboxane biomarkers as key components of HDL
cardiac testing protocols with continuous enhancement to accelerate business
growth

 

1 Transition AtherOx to LDT; position as oxidized LDL assay in cardiac panel for
100% patient sample utilization

 

2 Convert AspirinWorks ELISA business to urinary TxBCardio post 510(k) clearance
to overcome ELISA limitations, boosting patient testing utilization.

 

3 Establish HDL funded Contract R&D project for Serum Thromboxane ELISA;
crossover into LDT system and convert urinary business enabling 100% of patient
sample utilization within 2 years of validation.

 

4 Establish HDL funded Contract R&D project to convert AtherOx ELISA to
automated platform

 

 

FY 2014

1 Complete tech transfer & validation of AtherOx technology at HDL. Generate
$175,000 in product sales.

 

2 Obtain FDA 510(k) approval. Complete HDL validation and convert from ELISA.
Generate minimum $15,000 sales.

 

3 Execute R&D contract and meet project milestones- of the contract statement of
work

 

CY 2014

1 Generate minimum $950,000 sales....20%

 

2 Generate minimum $300,000 sales....20%

 

3 Complete feasibility and optimization of new assay; complete tech transfer to
HDL for LDT validation........10%

 

4 Secure HDL agreement to fund development of new platform version for Contract
Development. 5%

 

5/14/2014

 

--------------------------------------------------------------------------------


 

GOAL

 

STRATEGY

 

PROJECTS

 

METRICS TO MEASURE  PROJECT SUCCESS

Establish Meaningful and Sustainable Business in China

 

 

 

20%

 

$25,000

 

Utilize proprietary biomarkers to enter the China diagnostics market

 

1 Finalize regulatory approvals for AspirinWorks in China and build ELISA
business to exceed US market; initiate program to transition AspirinWorks ELISA
to TxBCardio

 

2 Establish LDT based business alliance with

Kindstar for AtherOx and Hepcidin

 

 

FY 2014

1 Secure Beijing and Shanghai pricing approvals; generate minimum $150,000
sales; execute agreement with NingJiang regarding TxBCardio collaboration.

 

2 Finalize LDT supply contract with Kindstar for AtherOx and Hepcidin.

 

CY 2014

1 Generate minimum $450,000 sales; initiate clinicals in China for
TxBCardio....l0%

 

2 Generate minimum $100,000 sales to Kindstar for AtherOx and/or
Hepcidin......l0%

 

 

 

 

 

 

 

Expand Contract Services Base Ensuring Consistent Long-Term Sector Growth with
Profitable Projects from Reputable Partners

 

25%

 

$31,250

 

Build on reputation and credibility from existing account business to expand
business base

 

1 Build on Hepcidin project success to secure additional projects with Lilly.

 

2 Secure new Contract R&D projects.

 

3. Secure new Contract Manufacturing projects.

 

FY 2014

1 Conduct full program review and present capabilities to expanded Lilly
management team.

 

2. Identify 3 potential R&D partners with contract manufacturing potential and
present written proposals to each.

 

3. Secure 1 new contract manufacturing customer by executing Supply Agreements.

 

CY 2014

1 Secure a written agreement for one additional Lilly

 

--------------------------------------------------------------------------------


 

GOAL

 

STRATEGY

 

PROJECTS

 

METRICS TO MEASURE  PROJECT SUCCESS

 

 

 

 

 

 

 

project......5%

 

2 Close minimum 1 additional  R&D partner relationship........5%

 

3. Generate a minimum of $25,000 in new contract manufacturing revenue......l5%

 

 

 

FY 2014 Budget

 

FY 2014 Goal

 

CY 2014 Goal

 

Revenue

 

 

 

 

 

 

 

Total

 

$

11,223,564

 

$

11,343,000

 

$

12,400,000

 

TxBCardio

 

$

13,500

 

$

15,000

 

$

300,000

 

AspirinWorks MP

 

$

1,393,944

 

$

1,360,000

 

$

1,400,000

 

AtherOx

 

$

0

 

$

175,000

 

$

950,000

 

Contract Manufacturing

 

$

2,932,995

 

$

3,000,000

 

$

3,270,000

 

China AspirinWorks

 

$

228,750

 

$

150,000

 

$

450,000

 

Net Income

 

$

577,550

 

$

667,000

 

$

756,400

 

 

Cash pool of $125,000.......Five key people.....metrics using CY 2014
financials.

 

Metrics set as a percentage tied to each of the nine goals as defined above.

 

Developed into a Senior Management Bonus Plan

 

--------------------------------------------------------------------------------
